Citation Nr: 1135458	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-17 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disease to include a skin rash.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel








INTRODUCTION


The Veteran, who is the appellant, served on active duty from July 1982 to January 1990 and from December 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2006, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the record.

In June 2009, the Board denied the application to reopen the claim for service connection for a skin disease to include a skin rash.  The Board also denied a claim for an initial rating higher than 10 percent for recurrent venereal warts with scarring and urethral dysfunction.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court, holding that there was new and material evidence, vacated the Board's decision, reopened the claim of service for a skin disease to include a skin rash, and remanded the matter on the merits for compliance with the instructions as set forth in the memorandum decision.  It affirmed the Board's decision regarding the initial rating of venereal warts.  

In a rating decision in March 2010, the RO denied claims for service connection for high blood pressure and service connection for high cholesterol.  As the Veteran did not perfect an appeal of either the claim for service connection for high blood pressure or for service connection for high cholesterol, the claims have not been developed for appellate review by the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran seeks service connection for a skin disease to include a skin rash.  In the Veteran's first period of active service, in March 1983, the Veteran complained of a pruritic rash on his face and chest, and the impression was contact dermatitis.  In February 1984, the Veteran complained of bumps on his arm, and the impression was heat rash. In August 1984, the Veteran complained of a rash on his face and neck, and the assessment was to rule out contact dermatitis or heat rash.  

On the demobilization examination at the end of the Veteran's second period of active duty, which included service in Southwest Asia in support of Operation Desert Shield/Desert Storm, except for venereal warts, there was no complaint, finding, history, or diagnosis of a skin disease to include a skin rash.  The Veteran stated that while in Saudi Arabia near the Kuwait border he was exposed to toxic, gaseous fumes and he began to experience, among other symptoms, recurring skin rashes.

The Veteran has sought treatment for a skin rash that he states has been always present on a recurrent basis since separation from service in June 1991.  At times, the medical records have referred to the condition only as a skin rash.  At other times, the diagnosis has been eczematous dermatitis, eczema, fungal dermatitis, contact dermatitis, nummular eczema, xerosis eczema, and ringworm (tinea corporus).

As noted, the Court has remanded the matter for further proceedings.  The Court held the VA examination in March 2006 was inadequate because it failed to discuss whether the Veteran's current skin disorder was related to the Veteran's second period of service, specifically the Persian Gulf War, and failed to provide any medical basis reconciling or explaining why the nummular eczema diagnosis was correct as opposed to the others.





Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran either to submit or to authorize VA to obtain his behalf: 

Records of Dr. J. Burchard, pertaining treatment of a skin condition.

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA dermatological examination by a physician to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current skin disease is related either to:

a).  Contact dermatitis or a heat rash in service in 1983 and 1984; or, 

b).  Exposure to toxic agents in the environment in Saudi Arabia in 1991? 

In formulating an opinion the VA examiner is asked: 

i).  Whether there is any medical literature that supports an association between any diagnosis of record and service in Southwest Asia in support of Operation Desert Shield/Desert Storm; 

ii).  To explain why the current diagnosis is correct as opposed to other diagnoses of record; and, 

iii).  To consider the Veteran's statements, relating to continuity of symptomatology, which the Veteran is competent to describe. 

If an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current skin disability, when the in-service symptoms are not more likely than any other to cause the Veteran's current skin disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner for review.

3.  After the above development is completed, adjudicate the claim on the merits, considering all the evidence of record.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



